Citation Nr: 1017376	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease as 
secondary to service connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.   

The Board notes that in its December 2007 rating decision, 
the RO reopened the Veteran's claim and apparently denied the 
claim on a de novo basis.  Despite the determination made by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim. See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board also notes that the Veteran's notice of 
disagreement also listed the issue of service connection for 
hypertension as secondary to service connected type 2 
diabetes mellitus.  However, in his July 2008 substantive 
appeal (VA Form 9), the Veteran expressly limited his appeal 
to the coronary artery disease issue.    

The issue of entitlement to service connection for coronary 
artery disease as secondary to service connected diabetes 
mellitus, type II (under a merits analysis) is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  By way of an October 2005 rating decision, the RO denied 
the Veteran's claim for service connection for coronary 
artery disease; the Veteran did not file a timely notice of 
disagreement.  

2.  Certain evidence received since the October 2005 decision 
is new and raises a reasonable possibility of substantiating 
the claim.	


CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision which denied the 
Veteran's claim for service connection for coronary artery 
disease is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Certain evidence received since the October 2005 decision 
is new and material; accordingly, the claim for service 
connection for coronary artery disease as secondary to 
service connected diabetes mellitus, type II is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  If new and material evidence is received with 
respect to a claim that has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The Veteran's claim for service connection for coronary 
artery disease was denied by the RO by way of an October 2005 
rating decision.  The Veteran did not file a timely notice of 
disagreement; consequently, the October 2005 rating decision 
is final.  The Veteran has attempted to reopen his claim.  
The December 2007 rating decision shows that the RO found new 
and material evidence to reopen the claim, but proceeded to 
deny on the merits.  Although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

The evidence on record at the time of the October 2005 denial 
included the service treatment records; and post service 
outpatient treatment reports from the Central Texas Health 
Care System, the VA Medical Center (VAMC) in Shreveport, the 
Veteran Center in Shreveport, and from Dr. S.M.  Dr. S.M. 
submitted a May 2005 correspondence in which he stated that 
the Veteran's "heart disease is secondarily service 
connected because of his diabetes."  

The basis for the October 2005 denial was the lack of a 
competent medical nexus linking the Veteran's coronary artery 
disease directly to service or secondarily to his service 
connected diabetes mellitus, type II.  The RO apparently 
found that the opinion of Dr. S.M. did not constitute a 
persuasive medical opinion in that it was not supported by 
any medical evidence, but was based solely upon the history 
provided by the Veteran himself.  

Evidence submitted since the October 2005 RO rating decision 
includes a correspondence from Dr. R.W.S.  In it, he states 
that he reviewed the Veteran's medical chart and has been 
asked to render an opinion on the possibility of the 
Veteran's type II diabetes being a contributing factor to his 
coronary artery disease.  Dr. R.W.S. went on to say that "it 
is a well established fact that diabetes mellitus type 2 is 
one of the established main risk factors for the development 
of coronary artery disease and can be directly connected to 
the development of coronary artery disease...I do believe there 
is a direct correlation and a well-established fact in 
medical literature that coronary artery disease is related to 
diabetes mellitus."   

The Board notes that this newly submitted evidence is new in 
that it is not duplicative.  The basis of the prior denial 
was that there was no competent medical opinion that linked 
the Veteran's coronary artery disease to service or to his 
service connected diabetes mellitus type II.  The statement 
by Dr. R.W.S. does go to the question of a causal 
relationship to the Veteran's service connected diabetes.  
Although the Board finds the probative value of the opinion 
to be somewhat questionable (as will be explained in the 
Remand), for new and material evidence purposes only the 
evidence is presumed to credible.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  As such, it is material.  Accordingly, the 
claim is reopened.  


ORDER

New and material evidence having been received since the 
prior denial of the Veteran's claim, the claim is reopened.  
The appeal is granted to this extent, subject to the 
directions set forth in the following remand section of this 
decision. 


REMAND

The opinion rendered by Dr. R.W.S. (while new and material) 
is still insufficient in that the doctor simply seems to be 
stating that (in general) medical research has shown a causal 
connection between diabetes and coronary artery disease.  Dr. 
R.W.S. stated that "diabetes mellitus type 2 is one of the 
established main risk factors for the development of coronary 
artery disease and can be directly connected to the 
development of coronary artery disease." [Emphasis added].  
The Board notes that a mere possibility of an etiological 
relationship between the Veteran's fatal diseases and service 
is analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Dr. R.W.S. proceeded to opine that the Veteran's 
coronary artery disease was indeed related to his diabetes.  
However, his rationale seems to have been based solely on 
medical literature reflecting that such a relationship is 
possible.  The opinion was not supported by any rationale 
specific to the Veteran.  

In addition to the April 2008 opinion rendered by Dr. R.W.S., 
there was additional new evidence in the form of an October 
2007 VA examination report.  In it, the examiner opined that 
the Veteran's coronary artery disease is not as likely as not 
caused by the Veteran's type II diabetes mellitus.  However, 
the examiner's rationale was somewhat suspect in that he 
simply stated that the Veteran had multiple risk factors for 
the development of coronary artery disease (obesity, 
hypertension, hyperlipidemia, obstructive sleep apnea) and 
that diabetes mellitus is just one risk factor.  He concluded 
that since diabetes is one risk factor compared to numerous 
non-service related risk factors, that coronary artery 
disease is less likely than not related to his service 
connected diabetes.  However, the question of whether the 
Veteran's diabetes mellitus aggravated the Veteran's coronary 
artery disease was not addressed.

Ultimately, the Board finds that both of the two new medical 
opinions are inadequate for the purpose of determining 
whether it is at least as likely as not that this Veteran's 
coronary artery disease was caused or aggravated by his 
service connected diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by an appropriate medical 
doctor for the purpose of determining the 
nature, etiology and severity of the 
Veteran's coronary artery disease.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should respond to 
the following:

     a)  is it at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's coronary artery 
disease is proximately due to his service 
connected diabetes mellitus type II?  

     b)  is it at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's coronary artery 
disease has been aggravated by his 
service connected diabetes mellitus type 
II?

A rationale for all opinions should be 
furnished with appropriate reference to 
the medical evidence in this case and to 
relevant medical literature. 

2.  After completion of the above, the RO 
should review the expanded record under a 
merits analysis and determine if the 
benefits sought can be granted.  If the 
claim remains denied, then the RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


